Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims has overcome the remaining rejections. Regarding the rejection under 35 USC §101, the amendment to claim 1 directed to mutated cellulose synthase (CESA) polypeptides having the recited mutations has rendered the subject matter markedly different from any known natural counterpart, therefore overcome the rejection. Regarding the rejections to claims 9-11 and 15-17 under 35 USC §112, claims 9, 10, and 16 have been cancelled therefore rendering the rejection moot. The rejections of Claims 1-6, 8-9, 11, and 12 under 35 U.S.C. §102(a)(1) and (a)(2) as being anticipated by US 7,241,878 (Somerville) and claims 7, 10, 13-17 under 35 U.S.C. §103, have been overcome by amendment and/or cancelation of the claims.
Claims 1, 3-7, 11,  13-15, 17, are free of the prior art since there is no prior art reasonably teaching or suggesting the claimed plant or plant part comprising a polynucleotide encoding a mutated CESA) polypeptide, wherein the expression of said polynucleotide confers to the plant or plant part tolerance to CESA-inhibiting herbicides, wherein the mutated CESA polypeptide comprises on or more of the motifs: Motif 1a as set forth in SEQ ID NO: 78 the amino acid at position 5, 16, and/or 17, within said motif is substituted by any other amino acid; or Motif 2a: as set forth in SEQ ID NO: 81 wherein the amino acid at position 8 and/or 11 within said motif is substituted by any other amino acid.  The closest prior art is Somerville (US 7,241,878) which teaches a mutant CESA which comprises an amino acid substitution that corresponds with the G . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-7, 11,  13-15, 17, are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663